    

Case 3:20-mj-00093-WGC Document 10 Filed 29/17/20 Page 1of1

FILED . RECEIVED
ENTERED — SERVED ON
AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bals=) PANTIES OF RECORD

UNITED STATES DISTRICT Coup 72003

 

 

 

 

 

 

 

 

 

 

for the
District of Nevada ar tn end
istrict oF Neva CLERK US DISTRICT COURT
DISTRICT OF NEVADA
United States of America ) BY: DEPUTY
V. ) Cas€ NO. SZ0-M- =
)

KRISTY LYNN FELKINS ) Charging District: Eastern District of California
Defendant ) Charging District’s Case No. 2:20-mj-0140-CKD

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

Zoom Video Conference- contact

 

 

Place: Robert T. Matsui United States Courthouse Courtroom No.: : . ;
501 | Street, Suite 3-200 Valerie Callen 916-930-4199 for info
Sacramento, CA 95814 Date and Time: September 30, 2020 at 2:00 p.m.

 

 

 

Before Magistrate Judge Claire

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Date: _ 9/17/2020 lootr (Se Cefh 5

Judge's signature

William G. Cobb, U.S. Magistrate Judge

Printed name and title

 
